Citation Nr: 0014588	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) which denied service connection for hemorrhoids and for 
a low back disability.  

The Board notes that the issues of whether new and material 
evidence has been submitted to reopen a claim for stress 
fractures of the feet, service connection for stress 
fractures of the ankles, legs, shoulders and elbows, as well 
as the claim for pension benefits were addressed in the 
statement of the case and supplemental statement of the case 
issued in September 1996 and February 1997, respectively.  
However, in a Statement in Support of Claim dated March 1997, 
the veteran withdrew the claims involving stress fractures.  
In addition, by rating action dated December 1999, the RO 
granted the veteran's claim for a permanent and total 
disability rating for pension purposes.  This decision will, 
accordingly, be limited to the issues set forth on the 
preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's hemorrhoids were present prior to service, 
and the presumption of soundness at entrance is rebutted.

2. There is no competent medical evidence establishing that 
the veteran's hemorrhoids increased in severity during 
service.

3. A low back disability was initially documented many years 
after service, and there is no competent medical evidence 
linking it to service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

Factual background

In a report of medical history dated June 1969, it was noted 
in the physician's summary that the veteran had hemorrhoids 
in 1966, with no recurrence, and that the veteran had a back 
strain in 1966, from which he had recovered.  There were no 
complications or sequelae.  On the entrance examination in 
June 1969, the anus and rectum and spine were evaluated as 
normal.  The summary of defects and diagnoses included a 
hemorrhoidectomy as referred by a letter from a private 
physician.  The service medical records disclose that in 
December 1970, the veteran complained of pain in the back 
(thoracic area).  On examination, the veteran could bend and 
straighten without pain.  Deep tendon reflexes were equal, 
and straight leg raising was negative.  On the separation 
examination in October 1971, the spine and anus and rectum 
were normal.  It was indicated that a digital rectal 
examination was normal.

Private medical records show that the veteran was seen in 
January 1979 for complaints of rectal bleeding after bowel 
movements.  An examination revealed huge external 
hemorrhoids.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1992 to 1995 have been associated with the 
claims folder.  The veteran was referred to the 
gastrointestinal clinic in November 1992.  It was indicated 
that he had large internal and external hemorrhoids that bled 
occasionally.  In May 1993, it was reported that the veteran 
had had hemorrhoids for a few years.  The veteran underwent 
hemorrhoid banding, lateral sphincterotomy and external 
hemorrhoidectomy in May 1993, and an anal fistulotomy in 
October 1993.

The VA outpatient treatment records show that in December 
1994, the veteran complained of low back pain following a 
fall onto his coccyx many years earlier.  The pertinent 
assessment was chronic low back pain.  An X-ray of the 
lumbosacral spine in December 1994 revealed mild degenerative 
changes with some osteophyte formations.  Magnetic resonance 
imaging of the lumbar spine in April 1995 was essentially 
negative.  

The veteran was afforded a general medical examination by the 
VA in November 1995.  He acknowledged that hemorrhoids 
started before he went into service, and got worse during 
service.  The examiner noted that the veteran had undergone 
two surgeries in 1993.  The veteran also related that during 
service, he was getting into a tack, slipped and hit his 
tailbone on a piece of metal.  He indicated that he did not 
see a physician for his back during service.  Following an 
examination, the impressions were mild degenerative changes 
in the lumbosacral spine and marked skin tags.

In 1997, statements were received from the veteran's parents 
and a long-time acquaintance.  His parents stated that the 
veteran had hemorrhoids prior to service, and that the 
condition was aggravated during service.  J.B. related that 
he had observed the veteran wince from back pain.  

The veteran was again afforded a general medical examination 
by the VA in April 1998.  The impressions were degenerative 
joint disease of the lumbar spine and rectal bleeding, status 
post hemorrhoid repair.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991).  In order to establish 
aggravation of a pre-existing disorder, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preserve 
disability underwent an increase in severity during service.  
This includes medical facts and principles which are to be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1999).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (1999).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Although the veteran reported a history of hemorrhoids at the 
time of the entrance examination in June 1969, a clinical 
evaluation was normal.  In Crowe v. Brown,    7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245.  In light of the fact that a clinical evaluation 
of the anus and rectum on the entrance examination revealed 
no abnormality, the presumption of soundness is, accordingly, 
applicable.  

The initial question, therefore, is whether the veteran's 
hemorrhoids preexisted service.  The most probative evidence 
clearly shows that the veteran had hemorrhoids prior to 
service.  Initially, the Board notes that the veteran has not 
disputed the fact that his hemorrhoids were present before 
service.  In this regard, the Board points out that the 
veteran conceded during the VA examination in November 1995 
that his hemorrhoids were present prior to service.  
Similarly, his parents also stated that he had hemorrhoids 
before service, and the summary of defects and diagnoses, 
which were recorded following the service entrance 
examination in June 1969, included a hemorrhoidectomy as 
indicated by a letter from a private physician.  In the 
absence of evidence to the contrary, the Board concludes that 
the evidence clearly and unmistakably establishes that the 
veteran's hemorrhoids were present prior to service, and the 
presumption of soundness is, therefore, rebutted.  

The question still remains, however, whether the preexisting 
hemorrhoids increased in severity in service.  The service 
medical records are negative for any complaints or findings 
pertaining to hemorrhoids.  It is also significant to note 
that there was no indication of hemorrhoids on the separation 
examination in October 1971.  The first indication of 
treatment for hemorrhoids following service was in 1979, 
approximately seven years after the veteran's discharge from 
service.  In the absence of any treatment for hemorrhoids 
during service or for many years thereafter, there is no 
basis in the record for a conclusion that the hemorrhoids 
increased in severity in service.  While there is clearly 
evidence in the record that the veteran currently has 
hemorrhoids, there is no competent medical evidence that 
demonstrates that the hemorrhoids increased in severity 
during service.  The veteran's allegations concerning 
aggravation are not sufficient to establish that hemorrhoids 
were aggravated in service.  The Board concludes, therefore, 
that the veteran has not submitted evidence of a well-
grounded claim of entitlement to service connection for 
hemorrhoids.

With respect to the claim for service connection for a low 
back disability, the only indication in the service medical 
records to findings concerning the back was in December 1970, 
at which time the veteran reported pain in the thoracic area.  
No abnormal findings concerning the spine, to include the 
lumbar spine, were found on examination.  The Board 
acknowledges that the veteran has described an injury to his 
lower back during service.  The record is consistent with his 
claim that he was not treated for any low back complaints in 
service.  The initial indication of any treatment for his 
lumbar spine following service was in 1994, when he 
complained of low back pain.  No competent medical evidence 
has been submitted that links the low back disability, first 
documented many years after service, to his period of 
service.  The only evidence to this effect consists of the 
veteran's statements.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he has a low back disability that is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The Board finds, 
accordingly, that the veteran has not submitted evidence of a 
well-grounded claim of service connection for a low back 
disability.


ORDER

Service connection for hemorrhoids and for a low back 
disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

